DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is vague and indefinite since the term “immediately” is a relative term that could indicate time, which has not been defined, or can be interpreted, in this case, as following, without any intermediate stage and thus the metes and bounds of patent protection desired cannot be ascertained. If the former then the time between the steps cannot be determined and the mixing of the two streams would be considered to read on “immediately.”
	Claim 4 is vague and indefinite, because the claimed solids content of cellulose suspension includes ranges, since it is open, in which the suspension is not in gel form. The specification clearly recites that the MFC suspension forms a gel phase or Gel at very low concentration, i.e., solids content; see page 2, lines 24-25 of the specification.
	Claim 7 is vague and indefinite as to what would be considered a “stock solution,” i.e., stock of what? Since the claim(s) do not define the “stock” then any blend including the MFC claimed would read on the claim. Note that the dictionary definition of “stock,” some of them:
liquid made by cooking bones, meat, fish, or vegetables slowly in water, used as a basis for the preparation of soup, gravy, or sauces.
"a pint of chicken stock"
Similar: broth, bouillon, also
The raw material from which a specified commodity can be manufactured.
"the fat can be used as soap stock."
	In claim 13 the phrase “rough walls” renders the claim vague and indefinite since the word “rough” is a relative term, which has not been definite in the specification, i.e., what would be considered rough? The roughness levels has not been defined and thus the metes and bounds of patent protection cannot be ascertained.
	In claim 14 the phrase “fine extracted from the paper machine…” renders the claim vague and indefinite, because the fines from paper machines are not all in the nanosize and thus it is not clear if such fines has been used as such or they, the fines, have been used as a the raw material to make the MFC. Also the claim is vague and indefinite as to the meaning of “stock system, see the rejection of claim 7, which applies to the meaning of stock.
	Claim 15 is vague since the word “precursor” is not clear in the context, since the word defines the materials/compounds that makes/forms a product, yet it seems that it has been used as part of the additive(s), by the examples, i.e., the compounds the follows the phrase “such as.” Which such compounds do not form the product, i.e. the MFC. Note that the definition of precursor is: a substance from which another is formed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-8, 10, 12-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee et al., (hereafter Lee), EP 2971347 B1 as evidenced by any of Applicants Admission of Prior ART, (hereafter AAPA) and Gabe et al., (hereafter Gane), US Patent Application Publication No. 2012/0107480 A1, just to cite a couple.
	 With regard to claims 1, 4-8, 10, 14 and 19, Lee teaches a dosing process in which a nanocellulose, aka microfibrillated (MFC), nanofibrillated (reading on claim 14), suspension is added to a papermaking stock/furnish or a coating slip/composition, the second suspension (reading on claims 7 and 19). The MFC suspension is sheared using high shearing devices at shear rate well above 500 1/s of claims 1 and 6; see ¶-[0005], [0014]-[0018 which teaches shear rates of at least 10,000 1/s’ Paragraphs [0131]-[0132] clearly teach the addition of the post sheared MFC suspension to the papermaking furnish/stock. While Lee does not explicitly recites that the MFC is in Gel form, Lee teaches that the solids content/ concentration of the MFC in the first suspension, i.e., the one to be sheared, is low, i.e., not more than 25 wt. % and preferably from 0.1-20 and more preferably from 5 to 8.5 wt. % including the optional particular inorganic material and the fiber content, i.e., the MFC, of not more than 8% by weight; see ¶-[0032], which at those conditions, i.e., solids content, the MFC forms a Gel, as evidenced by AAPA on page 2, lines 24-25 and Gane on ¶- [0011] and [0029]. Therefore, the physical state of the MFC suspension taught by Lee must inherently be in gel form as evidenced by Gane and AAPA.
	Regarding to claims 12-13, Lee teaches mixing device of the same type as claimed; see ¶-[0016] which teaches a high pressure drop, homogenizer; ¶-[0019] teaches high shear mixing apparatus, TrumpJet equivalent, ¶-[0023] discloses other high shear mixing devices. Note that the tubing of the walls of claim 13 is considered to be rough, since the roughness of the walls has not been defined. Moreover, optimizing the roughness of smoothness of walls of a device is considered to be within the levels of ordinary skill in the art.
	With regard to claims 15-16 and 20, as indicated in the 112 rejection above a precursor has been interpreted as any additive and Lee teaches the use of dispersing agents, reading on claims 16 and 20; see ¶-[0061] and since any suspension contains gas, e.g.,., air, then it also reads on claim 15. 
	Regarding to claim 17, Lee teaches the dilution of the high sheared MFC suspension; see ¶-[0101] and figure 3.
	With regard to claim 18, since the Lee teaches the same type of fibers and the same process, i.e., the high shearing of the MFC suspension, then the fluidization and the time for said fluidization must be within the claimed range.
 	It seems that lee teaches all the elements of the claims or at the very least the minor modification to obtain the claimed invention would have been obvious to one of ordinary skill in the art.
Claims 1, 4-7, 10, 12-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fernandez-Prieto et al., (hereafter Fernandez-Prieto)., EP 2824170 B1 as evidenced by any of Applicants Admission of Prior ART, (hereafter AAPA) and Gabe et al., (hereafter Gane), US Patent Application Publication No. 2012/0107480 A1, just to cite a couple.
With regard to claims 1, 4-7, 10 and 14 Fernandez-Prieto discloses a process in which a nanocellulose suspension, MFC suspension (reading on claims 1 and 14), is added to a second suspension. The MFC suspension is high sheared before the addition to the second suspension at shearing rates falling within the claimed range, i.e., greater than 500 1/s and greater than 1000 1/sec (reading on claim 6); see ¶-[0009] and [0082]. Fernandez-Prieto teaches also that the solids content of MFC suspension is between 2 to 10 wt%; ¶-[0031], (reading on claim 4), and teaches the high shearing mixing of claim 5; see ¶-[0082]. Note that “stock solution” has been interpreted as any solution, since it has not been defined and thus the second solution reads on claim 7. Moreover, Fernandez-Prieto teaches coating solution; see ¶-[0035] and thus still reading on claim 7. While Fernandez-Prieto does not explicitly recites that the MFC is in Gel form, Fernandez-Prieto teaches that the solids content/ concentration of the MFC in the first suspension, i.e., the one to be sheared, is low, i.e., between 2 to 10 wt%; see ¶-[0031] which at those conditions, i.e., solids content, the MFC forms a Gel, as evidenced by AAPA on page 2, lines 24-25 and Gane on ¶- [0011] and [0029]. Therefore, the physical state of the MFC suspension taught by Lee must inherently be in gel form as evidenced by Gane and AAPA.
	With regard to claims 12-13, Fernandez-Prieto teaches mixers with high pressure drop of claim12; see ¶-[0031] and [0079]. The walls of the tubes of the mixers would be considered rough, since the roughness of the walls has not been defined and since any wall has roughness then reference reads on claim 13, as claimed.
	 With regard to claims 15-16 and 20, Fernandez-Prieto discloses the use of precursor/additives in the MFC suspension, including dispersing agents, such as surfactants; see ¶-[0032] and [0079]-[0082].
	Regarding to claim 17, the dilution of the MFC suspension is taught on ¶-[0031].
	With regard to claim 18, since the Fernandez-Prieto teaches the same type of fibers and the same process, i.e., the high shearing of the MFC suspension, then the fluidization and the time for said fluidization must be within the claimed range.
	It seems that Fernandez-Prieto teaches all the elements of the claims or at the very least the minor modification to obtain the claimed invention would have been obvious to one of ordinary skill in the art.

Claims 2-3, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Fernandez-Prieto as evidenced by any of Applicants Admission of Prior ART, (hereafter AAPA) and Gabe et al., (hereafter Gane), US Patent Application Publication No. 2012/0107480 A1, just to cite a couple.
 With regard to claims 2-3 and 9, neither lee nor Fernandez-Prieto, teach the properties of the MFC suspension as claimed; however, since the references teach the same type of suspension, with solids content at levels falling within the claimed/disclosed ranges and the suspension is treated in the same way as claimed/disclosed, then those properties should be in the same range as claimed or at the very least the minor modification(s) to obtain a MFC suspension with the claimed  properties would have been obvious to one of ordinary skill in the art. It is noted that the claimed properties are typical of polymer/MFC1 suspension and thus they are considered obvious absent a showing of unexpected results.
	With regard to claim 11, optimizing pH, temperatures, amounts of buffer and oxidizing agent are within the level of ordinary skill in the art, absent a showing of unexpected results. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also, it has been held that it is obvious to try, choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. See recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (Citing KSR, 82 USPQ2d at 1396).
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Process of Dosing a nanocellulose Suspension in Gel Phase into a Second Suspension.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188. The examiner can normally be reached MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
    

    
        1 The examiner takes official notice of this fact and would present proof if and when necessary.